Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,949,892. 
Claims 1-23 of the instant application is anticipated by patent claims 1-20 in that claims 1-20 of the patent contains all the limitations of claims 1-23 of the instant application. Claims 1-23 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,153,612. 
Claims 1-23 of the instant application is anticipated by patent claims 1-25 in that claims 1-25 of the patent contains all the limitations of claims 1-23 of the instant application. Claims 1-23 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 5-6, 11, 13 15, 17-21 and 23 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Jin et al., US 2012/0117599.
Regarding claim 11, Jin discloses a first computing device comprising: 3Application No. 17/468,755Attorney Docket No. 007412.05475\US 
one or more processors (figure 4, paragraph 32-35); and memory storing instructions that, when executed by the one or more processors (figure 4, paragraph 32-35), cause the first computing device to: 
send, to a second computing device, a request to change a first capture frequency, associated with a first content asset, to a new capture frequency without changing a second capture frequency associated with a second content asset (paragraph 19, 23, 45 and 69); 
receive a first captured image corresponding to the first content asset and captured at the new capture frequency (paragraph 19, 45, 69, 89 and 94-99); 
receive a second captured image corresponding to the second content asset and captured at the second capture frequency (paragraph 19, 45, 69, 89 and 94-99); and 
cause output of the first captured image and the second captured image (paragraph 19, 45, 69, 89 and 94-99).  

Claim 1 is rejected on the same grounds as claim 11.

Regarding claim 13, Jin discloses the first computing device of claim 11, wherein the instructions, when executed by the one or more processors, further cause the first computing device to: cause, based on a selection of the first captured image, the first captured image to be enlarged (paragraph 94-99).  

Regarding claim 15, Jin discloses the first computing device of claim 11, wherein, images, from a first video stream associated with the first content asset and from a second video stream associated with the second content asset, are captured, during a time period, at different capture frequencies indicated in a 4Application No. 17/468,755Attorney Docket No. 007412.05475\US request to receive the first video stream and the second video stream (paragraph 44-50 and 94-99).  

Regarding claim 17, Jin discloses the first computing device of claim 11, wherein a plurality of content assets are associated with a plurality of different video streams, and wherein each of the different video streams is associated with a stream-specific capture frequency (paragraph 44-50 and 94-99).  

Regarding claim 5, Jin discloses the method of claim 1, further comprising: prior to sending the request to change the first capture frequency, sending a request for a plurality of captured images corresponding to a plurality of content assets (paragraph 36), wherein the request for the plurality of captured images indicates an identification of the first computing device (paragraph 36); and receiving, based on the identification of the first computing device, the plurality of captured images (paragraph 36).  

Regarding claim 6, Jin discloses the method of claim 1, further comprising: receiving an input to highlight the second captured image corresponding to the second content asset; and sending, based on the input, a request to alter a capture frequency for capturing images corresponding to the second content asset (paragraph 94-99).  

Regarding claim 18, Jin discloses a method comprising: 
causing, by a first computing device, output of a content asset listing comprising a plurality of captured images corresponding to a plurality of content assets; 
sending, to a second computing device, a request to change a first capture frequency, associated with a first content asset of the plurality of content assets, to a new capture frequency without changing a second capture frequency associated with a second content asset of the plurality of content assets; and 
causing updating of the plurality of captured images output in the content asset listing, wherein newest captured images of the first content asset and the second content asset are updated at different frequencies.  


Regarding claim 19, Jin discloses the method of claim 18, further comprising:
determining, based on a user selection of a first captured image corresponding to the first content asset output in the content asset listing, one or more content assets, in the content asset listing, similar to the first content asset (paragraph 19, 45, 69, 89 and 94-99); and 
continuing to cause updating of captured images corresponding to the one or more content assets similar to the first content asset, while pausing updating of captured images corresponding to other content assets in the content asset listing (paragraph 19, 45, 69, 89 and 94-99).  



Regarding claim 20, Jin discloses the method of claim 18, further comprising: 
sending, based on a user selection of a first captured image corresponding to the first content asset output in the content asset listing (paragraph 19, 45, 69, 89 and 94-99), a request for: 
a first plurality of images captured for the first content asset (paragraph 19, 45, 69, 89 and 94-99), and 
a second plurality of images captured for a content asset that appears adjacent, in the content asset listing, to the first content asset (paragraph 19, 45, 69, 89 and 94-99).  

Regarding claim 21, Jin discloses the method of claim 18, further comprising: 
sending, based on a user selection of a first captured image corresponding to the first content asset output in the content asset listing, a request for a video stream associated with the first content asset (paragraph 19, 45, 69, 89 and 94-99); 
receiving a quantity of images captured for the first content asset; and while awaiting output of the video stream of the first content asset (paragraph 19, 45, 69, 89 and 94-99), 
causing output of the quantity of images captured for the first content asset (paragraph 19, 45, 69, 89 and 94-99).  

Regarding claim 23, Jin discloses the method of claim 18, further comprising:
determining, based on a user selection of a first captured image corresponding to the first content asset output in the content asset listing, one or more content assets, in the content asset listing, similar to the first content asset (paragraph 19, 45, 69, 89 and 94-99); and 
filtering output of captured images in the content asset listing to captured images corresponding to the one or more content assets similar to the first content asset (paragraph 19, 45, 69, 89 and 94-99).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 7, 12 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jin in view of Aldrey et al., US 2011/0162008.
Regarding claim 12, Jin discloses the first computing device of claim 11.
Jin is silent about determine, based on a genre of the first content asset, an image size to request; and send a request to receive, in the determined image size, a recently-captured image corresponding to the first content asset.  
In an analogous art, Aldrey discloses determine, based on a genre of the first content asset, an image size to request; and send a request to receive, in the determined image size, a recently-captured image corresponding to the first content asset (figure 1a-1b; paragraph 17 and 91-95).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Jin’s device with the teachings of Aldrey. The motivation would have been to give a bigger visual indication of the prefer genre for the benefit of helping the visual impaired. 

Claims 2 and 7 are rejected on the same grounds as claim 12.

Regarding claim 22, Jin discloses the method of claim 18, further comprising: receiving one or more indications of one or more popularities of the plurality of content assets (paragraph 19, 45, 69, 89 and 94-99).
Jin is silent about determining, based on the one or more popularities, display resolutions of a plurality of captured images corresponding to the plurality of content assets; and causing output of the plurality of captured images at the determined display resolutions.
In an analogous art, Aldrey discloses determining, based on the one or more popularities, display resolutions of a plurality of captured images corresponding to the plurality of content assets; and causing output of the plurality of captured images at the determined display resolutions (figure 1a-1b; paragraph 17, 65-66 and 91-95).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Jin’s method with the teachings of Aldrey. The motivation would have been to give a visual indication of the most popular program for the benefit of giving the user information about trending media. 

Claims 3 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jin in view of Zriny et al., US 2008/0127271.
Regarding claim 14, Jin discloses the first computing device of claim 11.
Jin is silent about send, based on a selection of the first captured image, a message to join a multicast group corresponding to the first content asset. 
In an analogous art, Zriny discloses based on the user selection, send a message to join a multicast group corresponding to the first content asset (paragraph 7). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Jin’s device with the teachings of Zriny. The motivation would have been to give access to the existing multicast for the benefit of saving bandwidth.

Claim 3 is rejected on the same grounds as claim 14.

Claims 4 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jin in view of Shen et al., US 2006/0039481.
Regarding claim 16, Jin discloses the first computing device of claim 11.
Jin is silent about concurrently output to a content asset listing: captured images of the first content asset captured at the new capture frequency; and captured images of the second content asset captured at the second capture frequency.  
In an analogous art, Shen discloses concurrently output to a content asset listing: captured images of the first content asset captured at the new capture frequency; and captured images of the second content asset captured at the second capture frequency (paragraph 19).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Jin’s device with the teachings of Shen. The motivation would have been to give the user the latest capture image from the desired media for the benefit of providing quality of service.

Claim 4 is rejected on the same grounds as claim 16.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jin et al., US 2012/0117599 in view of Barret, US 2005/0240964.
Regarding claim 8, Jin discloses the method of claim 1.
Jin is silent about receiving an input to adjust at least one of a speed or a sequence of output of captured images corresponding to the first content asset; and causing, based on the input, adjustment of the at least one of the speed or the sequence of output of the captured images corresponding to the first content asset.  
In an analogous art, Barret discloses receiving an input to adjust at least one of a speed or a sequence of output of captured images corresponding to the first content asset; and causing, based on the input, adjustment of the at least one of the speed or the sequence of output of the captured images corresponding to the first content asset (paragraph 41).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Jin’s method with the teachings of Barret. The motivation would have been to give the user an opportunity to jump to the desire part for the benefit of given the user the desired media.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OSCHTA I. MONTOYA
Examiner
Art Unit 2421


OM



						Oschta Montoya
						Patent Examiner
						Art Unit 2421


/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421